DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,930,015 and claim 1 of U.S. Pat. No. 11,361,469. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims comprise a similar method of calibrating at least one camera with steps of refining a provisional position of one interest point by selecting a partial area, defining a first set of edge points and a second set of edge points, applying regression analysis, determining a refined position, and optimizing camera calibration parameters based on the refined position of the at least one interest point.  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over GP2465793A to Witt (“Witt”), and further in view of U.S. Pub. No. 2011/0085738 to Kitamura et al. (“Kitamura”).
 	Regarding claim 1, Witt teaches a method of calibrating at least one camera, the method comprising: 
(a) capturing at least one image of at least one array pattern (calibration surface 3, pictured in Figure 4, includes a calibration pattern and is captured in image 32; the pattern includes an array of a first and second set of lines, which are orthogonal with respect to each other), said at least one image comprising a plurality of interest points, with at least one pose of each at least one camera (the calibration pattern is detectable by the camera 1 with multiple points of interest, see page 9 lines 10-20 in reference to Figure 4; and captured image 32 represents at least one pose of the at least one camera 1, seen in Figure 2); 
(b) processing said at least one image to determine a provisional position of at least one interest point on the at least one image (the interest points are the corners where two or more black and white elements in the checkerboard adjoin, see page 3 lines 4-7; Figure 11 shows an example of one corner marked as 114; and Figure 10 on the left side shows determining a provisional position of one interest point by using coarse edge location); 
(c) refining the provisional position of said at least one interest point on the at least one image by (Figure 10 on the right side shows a refined process, improving on the left side representation): 
(i) selecting a partial area of the at least one image that includes at least one interest point and at least a portion of at least two edges that meet at or near the interest point (Figure 10 is an example of the partial area of the at least one image, focusing in on the corner where two white elements and two black elements of the checkerboard meet at the interest point which is the intersection of the edges), 
(ii) defining at least a first set of edge points and a second set of edge points representative of said at least two edges (the edge points can be the plurality of “X” shown in the right side of Figure 10 that represent the two edges that define the corner, where the corner is indicated by a circle; see page 19 lines 7-12, see also Figure 16 showing the process referenced above); 
 (d) optimizing camera calibration parameters based on the refined position of the at least one interest point on the at least one image (Figure 16, S6 teaches estimating calibration parameters such as estimated pitch angle value and estimated yaw angle value based on the interest point: the intersection points of lines from corner locations). 
While Witt teaches using analysis, such as “line of best fit method.” (searching between minimum and maximum radii and angles to find the line that has the smallest sum of the distances between each point and the line, see page 20 lines 5-12) Witt does not teach: (iii) applying regression analysis to the first set of edge points and the second set of edge points, respectively; (iv) determining a refined position of the at least one interest point as an intersection of regression functions representative of the first of edge points and the second set of edge points.
Kitamura teaches, with reference to Figure 25 and paragraphs [0021] and [0113],  first detecting endpoints of the edges extracted by the edge extraction section (S4-1 in Figure 25 is detecting endpoints, which correspond to edges detected and extracted in S2-S3), and calculating regression lines based on coordinates of the endpoints (S4-2), determining the position of the interest point which is the intersection point (S4), as an intersection point of regression lines (S4-4, paragraph [0021] teaches detecting the intersection point of the regression lines).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Witt with that of Kitamura to apply regression analysis to the first set of edge points and second set of edge points and determine a refined position of the interest point as the intersection of regression functions representative of the first and second edge points to enhance the refining step of Witt, to improve accuracy and efficiency in determining the precise location of the corner point, which is the  point of interest, to further aid in calibrating the camera.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697